DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 was filed after the mailing date of the notice of allowance on 02/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The non-patent literature (“High Availibility and Data Protection with EMC Isilon Scale-Out Nas”) referenced in the IDS submitted 02/09/2022 was fully reviewed and does not affect the allowability of the application.
Response to Arguments
As previously stated in the previous Notice of Allowance on 11/12/2021, Applicant’s arguments, see page 11 of the remarks, filed 10/18/2021, with respect to the amended portion of claims 1, 8 and 15 have been fully considered and are persuasive.  
Terminal Disclaimer
The terminal disclaimer filed on 10/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon updating and searching a variety of databases, the examiner respectfully submits that claims 1-20 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: receiving, a file operation request from a client of the DFS; requesting creation of a plurality of entries from the client.  Each entry is created in a corresponding file index in each of a set of servers in the DFS.  The entries corresponding to replicas of directories and one or more files that are a subject of the file operation, each entry of the plurality of entries in the file index corresponding to a respective replica of the replicas of directories and having a unique identifier associated with the respective replica.  The client requesting performance of the file operation by each server in the set of servers of the DFS.  The client receiving one or more confirmations from the set of servers, each received confirmation corresponding to an indication that the file operation was completed by a corresponding server in the set of servers.  Responsive to each of the one or more confirmations, the client sending a request to a respective server to clear a respective entry from the file index corresponding to a respective confirmation.   And responsive to a reboot of a first server in the set of servers, automatically process the file index on that server by performing a corresponding file operation for each entry in the file index by a device of the first server.  And requesting a copy of a file indicated by 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 12 and 15.  Therefore claims 1, 12 and 15 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        02/18/2022